ON PETITION FOR REHEARING
ORDER
PER CURIAM.
Upon consideration of the petition for rehearing of appellant Boddie and of the response thereto, it is
ORDERED, by the court, that the petition is granted on the issue of excessive compensatory damages, denied on all other issues and the cases remanded to the District Court, all for the Reasons more fully set forth in the attached memorandum.
MEMORANDUM
PER CURIAM:
The facts of these cases are fully set forth in this court’s prior opinion, issued October 30, 1987. The plaintiffs in these cases have sought damages from six defendants for the loss of their home, as a result of a fraudulent loan scheme. The trial court entered judgment on a jury verdict awarding, inter alia, an aggregate amount of $110,100 in compensatory damages on the fraud count of the complaint. Following a special verdict form, the jury apportioned this amount unequally among the defendants. On appeal, this court held that the jury’s verdict necessarily resulted in joint and several liability among the defendants for plaintiffs’ total compensatory damages from fraud. Since the special verdict form did not elicit such a figure from the jury, this court determined that the highest amount awarded against any individual defendant should be taken to represent the total of fraud damages found by the jury, for which each defendant would be jointly and severally liable. That figure was $100,000.
Appellant Boddie, whose individual liability for compensatory damages for fraud was set by the jury at $5,000, petitions this court for rehearing. Boddie asserts (1) that this court’s modification of the jury verdict violates the seventh amendment, (2) that the modification is contrary to District of Columbia law, (3) that the modification is not permitted under 28 U.S.C. § 2106 (1982), (4) that the modification is not justified by the case law of other jurisdictions, (5) that the entire verdict against him should be vacated as the product of inadmissible evidence, and (6) that a verdict of $100,000 is excessive because it is not supported by the evidence.
We find that only the last of these issues warrants consideration on rehearing. Indeed, the last issue is not really being “reheard”; because of the unusual history of this case, the question of an excessive verdict is raised for the first time by our decision on appeal. The individual defendants against whom the jury awarded $100,-000 in the trial below were Nationwide Mortgage and its president, Norman Tillette. Neither of these parties entered appearances in the case, and because of their defaults there was no party before the trial court with standing to challenge the $100,-000 award as exceeding the evidence. As a result of this court’s decision on appeal, however, appellant Boddie now has the requisite standing to raise the excessive verdict question, and we agree that it warrants our attention.
Common sense and this Circuit’s precedents indicate that challenges to the size of a verdict should usually be addressed in the first instance by the trial court. “[T]he trial judge has the chief responsibility for passing on the question as to whether a new trial is to be granted on the ground of excessive or inadequate damages ... [and] must, as a result, be given an opportunity to exercise his discretion.” Ryen v. Owens, 446 F.2d 1333, 1334 (D.C.Cir.1971). Accordingly, in addition to the disposition of the appeals set forth in our opinion of October 30, 1987, we now also remand these cases to the trial court so that it can examine the excessive verdict question.
As we stated in our recent opinion, “a new trial, even if restricted to the issue of compensatory damages, would be unduly burdensome on the parties” in this case. Faison v. Nationwide Mortgage Corp., supra at 687. Therefore, if the trial judge determines on remand that the evidence does *15not support an award of $100,000, we believe he should condition his order for a new trial on a remittitur in the appropriate amount. Both parties will be served if the further delay and expense of a new trial are avoided through the expedience of a remittitur.
Boddie’s request for rehearing on the issue of the verdict size is granted and as to the other issues is hereby denied. The cases are remanded for the trial judge’s evaluation of a motion for new trial or remittitur on the grounds of an excessive verdict. This memorandum and accompanying order, along with the opinion and judgment of October 30, 1987, shall constitute the mandate of the Court at such time as it issues.

It is so ordered.